       Case 4:18-cv-02010-JSW Document 95 Filed 02/05/19 Page 1 of 5



 1    Steven S. Baik (SBN 184622)                       Claude M. Stern (Bar No. 96737)
       sbaik@sidley.com                                  claudestern@quinnemanuel.com
 2    Jinyung Lee (Bar No. 307222)                     Margret M. Caruso (Bar. No. 243473)
       jinyung.lee@sidley.com                             mmc@quinnemanuel.com
 3    Ryuk Park (SBN 298744)                           Mark Tung (Bar No. 245782)
       ryuk.park@sidley.com                             marktung@quinnemanuel.com
 4    SIDLEY AUSTIN LLP                                Michael F. LaFond (Bar No. 303131)
      1001 Page Mill Road, Building 1                   michaellafond@quinnemanuel.com
 5    Palo Alto, CA 94304                              QUINN EMANUEL URQUHART &
      Telephone: (650) 565 7074                        SULLIVAN, LLP
 6    Facsimile: (650) 565 7100                        555 Twin Dolphin Dr., 5th Fl.
                                                       Redwood Shores, California 94065
 7    Rollin A. Ransom (Bar No. 196126)                Telephone:    (650) 801-5000
       rransom@sidley.com                              Facsimile:    (650) 801-5100
 8    555 West Fifth Street
      Los Angeles, CA 90013                            Attorneys for Defendants NetEase Inc.,
 9    Telephone: (213) 896-6047                        NetEase Information Technology Corporation
      Facsimile: (213) 896-6600                        and Hong Kong NetEase Interactive
10                                                     Entertainment Limited
      Ketan V. Patel (pro hac vice)
11     ketan.patel@sidley.com
      787 Seventh Avenue New York, NY 10019
12    Telephone: (212) 839-5300
      Facsimile: (650) 839-5599
13
      Amanda R. Farfel (Bar No. 288126)
14     afarfel@sidley.com
      1999 Avenue of the Stars, 17th Floor
15    Los Angeles, CA 90067
      Telephone: (310) 595-9661
16    Facsimile: (310) 595-9501

17    Attorneys for Plaintiffs PUBG Corporation and
      PUBG Santa Monica, Inc.
18
                                 UNITED STATES DISTRICT COURT
19
                                NORTHERN DISTRICT OF CALIFORNIA
20
                                        OAKLAND DIVISION
21
   PUBG Corporation and PUBG Santa Monica,            Case No. 4:18-cv-02010-JSW
22 Inc.
                                                      JOINT STIPULATION AND [PROPOSED]
23                Plaintiffs,                         ORDER REGARDING EXTENSION OF
                                                      TIME FOR PARTIES TO SUBMIT A
24         v.                                         JOINT LETTER BRIEF

25 NetEase, Inc., NetEase Information
   Technology Corporation, and Hong Kong
26 NetEase Interactive Entertainment Limited,

27                Defendants.

28

      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME
       FOR PARTIES TO SUBMIT A JOINT LETTER BRIEF, CASE NO. 4:18-CV-02010-JSW
        Case 4:18-cv-02010-JSW Document 95 Filed 02/05/19 Page 2 of 5



 1         Plaintiffs PUBG Corporation and PUBG Santa Monica, Inc. (collectively “PUBG”) and

 2 Defendants NetEase, Inc., NetEase Information Technology Corporation, and Hong Kong NetEase

 3 Interactive Entertainment Limited (collectively “NetEase”), by and through their respective

 4 attorneys, hereby enter the following stipulation and proposed order regarding the Court’s

 5 November 7, 2018 Order (ECF No. 82) setting a November 16, 2018 deadline for the parties to

 6 submit a joint letter brief proposing either an agreed upon resolution or competing positions for

 7 supplemental briefing as to Defendants’ Motion to Dismiss (ECF No. 47), the Court’s November

 8 16, 2018 Order (ECF No. 87) extending that deadline to November 27, 2018, the Court’s November

 9 26, 2018 Order (ECF No. 89) extending that deadline to December 11, 2018, the Court’s December

10 12, 2018 Order (ECF No. 91) extending that deadline to January 15, 2019 and the Court’s January

11 16, 2019 Order (ECF No. 93) further extending that deadline to February 4, 2019:

12         WHEREAS, the parties have continued to hold discussions regarding the case, the effect of

13 which may be to moot various pending issues before this Court;

14         WHEREAS, on February 4, 2019, the parties agreed that an additional extension of all

15 pending deadlines may assist in resolving additional areas of dispute while conserving judicial

16 resources;

17         NOW THEREFORE, PUBG and NetEase hereby stipulate and agree, and request that the

18 Court enter an order as follows:

19              •   The deadline for the parties to submit a joint letter brief setting forth either an agreed
                    upon resolution or competing positions on how the Court should proceed with
20                  supplemental briefing is extended to February 18, 2019;
21              •   The parties agree that this extension is neither an admission nor concession by either
22                  party as to any of the underlying claims, defenses or other outstanding areas of
                    dispute.
23
           SO STIPULATED AND AGREED.
24

25

26

27

28
                                        1
      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME
       FOR PARTIES TO SUBMIT A JOINT LETTER BRIEF, CASE NO. 4:18-CV-02010-JSW
      Case 4:18-cv-02010-JSW Document 95 Filed 02/05/19 Page 3 of 5



 1 DATED: February 4, 2019          By /s/ Ketan V. Patel
                                      Steven S. Baik (SBN 184622)
 2                                      sbaik@sidley.com
                                      Jinyung Lee (Bar No. 307222)
 3                                      jinyung.lee@sidley.com
                                      Ryuk Park (SBN 298744)
 4                                      ryuk.park@sidley.com
                                      SIDLEY AUSTIN LLP
 5                                    1001 Page Mill Road, Building 1
                                      Palo Alto, CA 94304
 6                                    Telephone: (650) 565 7074
                                      Facsimile: (650) 565 7100
 7
                                      Rollin A. Ransom (SBN 196126)
 8                                     rransom@sidley.com
                                      SIDLEY AUSTIN LLP
 9
                                      555 West Fifth Street
                                      Los Angeles, CA 90013
10                                    Telephone: (213) 896 6047
                                      Facsimile: (213) 896 6600
11
                                      Ketan V. Patel (pro hac vice)
12                                     ketan.patel@sidley.com
                                      SIDLEY AUSTIN LLP
13                                    787 Seventh Avenue
                                      New York, NY 10019
14                                    Telephone: (212) 839 5300
                                      Facsimile: (212) 839 5599
15
                                      Amanda R. Farfel (Bar No. 288126)
16                                     afarfel@sidley.com
                                      1999 Avenue of the Stars, 17th Floor
17                                    Los Angeles, CA 90067
                                      Telephone: (310) 595-9661
18                                    Facsimile: (310) 595-9501
                                      Counsel for Plaintiffs
19

20 DATED: February 4, 2019          By /s/ Claude M. Stern
                                        QUINN EMANUEL URQUHART &
21                                      SULLIVAN, LLP
                                        Claude M. Stern (Bar No. 96737)
22                                        claudestern@quinnemanuel.com
                                        Margret M. Caruso (Bar. No. 243473)
23                                         mmc@quinnemanuel.com
                                        Mark Tung (Bar No. 245782)
24                                       marktung@quinnemanuel.com
                                        Michael F. LaFond (Bar No. 303131)
25                                       michaellafond@quinnemanuel.com
                                        555 Twin Dolphin Dr., 5th Fl.
26                                      Redwood Shores, California 94065
                                        Telephone:    (650) 801-5000
27                                      Facsimile:    (650) 801-5100
                                       Counsel for Defendants
28
                                       2
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME
      FOR PARTIES TO SUBMIT A JOINT LETTER BRIEF, CASE NO. 4:18-CV-02010-JSW
           Case 4:18-cv-02010-JSW Document 95 Filed 02/05/19 Page 4 of 5



 1                                     SIGNATURE ATTESTATION

 2
              Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the
 3
     filing of this document has been obtained from Claude M. Stern.
 4

 5
     By:       /s/ Ketan V. Patel
 6

 7 Dated: February 4, 2019

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                         3
       JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME
        FOR PARTIES TO SUBMIT A JOINT LETTER BRIEF, CASE NO. 4:18-CV-02010-JSW
       Case 4:18-cv-02010-JSW Document 95 Filed 02/05/19 Page 5 of 5



 1                                    [PROPOSED] ORDER
 2 Pursuant to the parties’ stipulation, IT IS SO ORDERED.

 3         IT IS SO ORDERED.
 4

 5   Dated: _____________________
            February 5, 2019

 6                                                  The Honorable Jeffrey S. White
                                                    United States District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                        4
      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME
       FOR PARTIES TO SUBMIT A JOINT LETTER BRIEF, CASE NO. 4:18-CV-02010-JSW
